Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marcos Rivas on 02/08/2022.

The application has been amended as follows: 

	In the Claims:
Claim 1 was amended by replacing the first occurrence of the term [marker] in part f with the term ---mutation---.
Claim 5 was amended by inserting the term ---of--- immediately before the phrase “one or more” and inserting ---, wherein the markers--- directly after the term “nucleic acid markers”.
Claims 13 and 18 are rejoined since the cited sequences both comprise SEQ ID NO:88.

Reasons for Allowance
The claims are free of the prior art given the failure of the prior art to teach or reasonably suggest methods of transferring Rf3 restorer gene for S type cytoplasmic male sterility into one or more plants comprising crossing a plant comprising the Rf3 restorer gene and analyzing for the presence of the genomic sequence comprising the SEQ ID NO:88 mutation.
Claims 1, 2 and 5-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/BRENT T PAGE/Primary Examiner, Art Unit 1663